Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendments filed December 2, 2020. Claims 1-4,7-10,12 and 13 are pending. Claims 5,6 and 11 have been cancelled. Claims 1,4 and 10 have been amended.

All prior rejections are withdrawn in view of applicant’s amendments to the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,7-10,12 and 13  are rejected under 35 U.S.C. 103 as being unpatentable over Holfeld (US 5,230,709) as evidenced by Acid Green 28 (http://www.worlddyevariety.com/acid-dyes/acid-green-28.html).

Holfeld does not teach cooling to 70 to 60 degrees C at a rate of 1 to 1.5 degrees C and washing at 45-50 degrees C for 3-5 minutes.
It would have be obvious to one of ordinary skill in the art at the time the invention was made to cool the dyebath to 70 -60 degrees C at 1 to 1.5 degrees C and to wash the dyed elastic fabric at 45-50 degrees C for 3-5 minutes as Holfeld clearly recognizes the need for controlled rates of heating and cooling and recognizes 1.1 degrees C/min  is conventional in the art and teaches washing steps after dyeing. These steps would be within routine skill in the art to determine appropriate heating and cooling rates and washing times and temperatures. Holfeld is not limited to the teachings in the examples as they are only preferred embodiments. A lack of a broader disclosure in Holfeld as to cooling temp and rate other than in the examples and to the wash time and temperature 
Regarding claim 13, the limitation is based on the weight of the fabric which is not present in the composition, therefore the limitation does not further limit the composition. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Holfeld (US 5,230,709) as evidenced by Acid Green 28 (http://www.worlddyevariety.com/acid-dyes/acid-green-28.html) and further in view of Hines (US 2016/0060809).
Holfeld is relied upon as set forth above.
Holfeld does not teach rubber or cationic dyes. 
Hines teaches it is known to used acid dye with sulfonic groups and anthraquinone acid dyes (paragraph 0142) to dye fabrics made from elastic materials spandex or rubber materials (paragraph 0050,0064,0104-0109,0151,0123).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Holfeld by dyeing rubber fibers (they have to be either synthetic or natural as those are the only two categories) as Hines teaches they are functionally equivalent to other elastic fibers such as lycra and spandex to be colored with anthraquinone acid dyes with sulfonic groups. Substitution of art recognized equivalents only requires routine skill in the art. 


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/AMINA S KHAN/
Primary Examiner, Art Unit 1761